
	
		II
		110th CONGRESS
		2d Session
		S. 3224
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2008
			Mr. Sanders (for
			 himself, Mr. Kerry,
			 Mr. Cardin, Mr.
			 Specter, Mr. Warner, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To increase the quantity of solar photovoltaic
		  electricity by providing rebates for the purchase and installation of an
		  additional 10,000,000 photovoltaic systems by 2018.
	
	
		1.Short
			 titleThis Act may be cited as
			 the 10 Million-Solar Roofs Act of
			 2008.
		2.FindingsCongress finds that—
			(1)(A)there is huge potential
			 for increasing the quantity of electricity produced in the United States from
			 distributed solar photovoltaics; and
				(B)the use of photovoltaics on the roofs
			 of 10 percent of existing buildings could meet 70 percent of peak electric
			 demand;
				(2)investment in
			 solar photovoltaics technology will create economies of scale that will allow
			 the technology to deliver electricity at prices that are competitive with
			 electricity from fossil fuels;
			(3)electricity
			 produced from distributed solar photovoltaics helps to reduce greenhouse gas
			 emissions and does not emit harmful air pollutants, such as mercury, sulfur
			 dioxide, and nitrogen oxides;
			(4)electricity
			 produced from distributed solar photovoltaics enhances national energy
			 security;
			(5)investments in
			 renewable energy stimulate the development of green jobs that provide
			 substantial economic benefits;
			(6)(A)rebate programs in
			 several States have been successful in increasing the quantity of solar energy
			 from distributed photovoltaics;
				(B)the State of California has used
			 rebate programs to install nearly 300 megawatts of grid-connected photovoltaics
			 since 2000; and
				(C)the State of New Jersey has installed
			 nearly 50 megawatts of grid-connected photovoltaics since 2001, including 20
			 megawatts in 2007 alone; and
				(7)Germany has
			 installed nearly 4,000 megawatts of distributed solar photovoltaics and
			 sustained an annual growth rate approaching 67 percent since enacting
			 aggressive laws to encourage photovoltaic installations
			3.Rebates for
			 purchase and installation of photovoltaic systems
			(a)In
			 generalThe Secretary of Energy (referred to in this Act as the
			 Secretary) shall establish a program under which the Secretary
			 shall provide rebates to eligible individuals or entities for the purchase and
			 installation of photovoltaic systems for residential and commercial properties
			 in order to install, over the 10-year period beginning on the date of enactment
			 of this Act, at least an additional 10,000,000 solar systems in the United
			 States (as compared to the number of solar systems installed in the United
			 States as of the date of enactment of this Act) with a cumulative capacity of
			 at least 30,000 megawatts.
			(b)Eligibility
				(1)In
			 generalTo be eligible for a rebate under this section—
					(A)the recipient of
			 the rebate shall be a homeowner, business, nonprofit entity, or State or local
			 government that purchased and installed a photovoltaic system for a property
			 located in the United States;
					(B)the total
			 capacity of the photovoltaic system for the property shall not exceed 4
			 megawatts;
					(C)the buildings on
			 the property for which the photovoltaic system is installed shall—
						(i)in
			 the case of a new or renovated building, achieve a rating of not less than 75
			 under the Energy Star program established by section 324A of the Energy Policy
			 and Conservation Act (42 U.S.C. 6294a) (or an equivalent rating under an
			 established benchmarking metric); and
						(ii)in
			 the case of any building not described in clause (i), be retrofitted to achieve
			 a rating improvement of not less than 30 points under the Energy Star program
			 (or an equivalent improvement under an established benchmarking metric);
			 and
						(D)the recipient of
			 the rebate shall meet such other eligibility criteria as are determined to be
			 appropriate by the Secretary.
					(2)Other
			 entitiesAfter public review and comment, the Secretary may
			 identify other individuals or entities located in the United States that
			 qualify for a rebate under this section.
				(c)Amount
				(1)In
			 generalSubject to paragraph (2), the amount of a rebate provided
			 to an eligible individual or entity for the purchase and installation of a
			 photovoltaic system for a property under this section shall be at least $3 for
			 each watt of installed capacity.
				(2)Maximum
			 amountThe total amount of a rebate provided to an eligible
			 individual or entity for the purchase and installation of a photovoltaic system
			 for a property under this section shall not exceed 50 percent of the cost of
			 the purchase and installation of the system.
				(d)Relationship to
			 other lawThe authority
			 provided under this section shall be in addition to any other authority under
			 which credits or other types of financial assistance are provided for
			 installation of a photovoltaic system for a property.
			(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
			
